Case 1:19-cv-25296-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 1 of 10



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

  JESUS GONZALEZ,

                          Plaintiff,                                    CASE NO.:
  v.

  MAMA JO’S INC. d/b/a BERRIES GROVE,

                    Defendant.
  _______________________________________________/

                                             COMPLAINT

          Plaintiff, JESUS GONZALEZ (hereinafter “Plaintiff”), sues Defendant MAMA JO’S INC.

  d/b/a BERRIES GROVE (hereinafter “Defendant”), for injunctive relief, attorneys’ fees and costs,

  including but not limited to disbursements, court expenses and fees, pursuant to 42 U.S.C. § 12181

  et seq. (hereinafter “AMERICANS WITH DISABILITIES ACT” or “ADA”) and the ADA

  Accessibility Guidelines 28 C.F.R. Part 36 (hereinafter “ADAAG”), and alleges:

                                       JURISDICTION AND VENUE

          1.      This is an action for declaratory and injunctive relief brought pursuant to Title III

  of the Americans with Disabilities Act, 42 U.S.C. § 12181, et seq. This Court is vested with

  original jurisdiction over this dispute pursuant to 28 U.S.C. § 1331 and § 1343.

          2.      Venue is proper and lies in this Court pursuant to 28 U.S.C. §1391 in that the

  transaction or occurrence giving rise to this lawsuit occurred in the Southern District of Florida.

                                             THE PARTIES

          3.      At all times material hereto, Plaintiff, JESUS GONZALEZ, was and is over the age

  of 18 years, sui juris, and a resident of the State of Florida.

          4.      Plaintiff has at all material times suffered from a “qualified disability” under the

  ADA. Plaintiff has been diagnosed with paraplegia and uses a wheelchair for mobility purposes.
Case 1:19-cv-25296-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 2 of 10



         5.      Defendant, MAMA JO’S INC., is a Florida corporation that owns and operates real

  property located at and known as 2884 SW 27th Avenue, Miami, Florida, which is the subject

  property.

         6.      Defendant, MAMA JO’S INC., owns and operates that certain place of public

  accommodation located at 2884 SW 27th Avenue, Miami, Florida, known as BERRIES and/or

  BERRIES GROVE, which is located upon the Subject property.

         7.      Defendant, known as MAMA JO’S INC. leases and/or operates that certain place

  of public accommodation located at 2884 SW 27th Avenue, Miami, Florida, known as BERRIES

  and/or BERRIES GROVE, which is located upon the Subject property.

         8.      Prior to the commencement of this action, Plaintiff personally visited the Subject

  Property; however, Plaintiff was denied full access to the facilities at the Subject Property, and/or

  any accommodations offered to the public therein, in that Plaintiff was restricted and limited by

  his disabilities, and therefore suffered an injury in fact. As of this filing, Plaintiff remains unable

  to visit and make full use of the Subject Property and continues to be discriminated against (and

  thus injured) by architectural barriers to access that remain at the Subject Property in violation of

  the ADA.

         9.      Plaintiff intends to return to the Subject Property after entry of an injunction in this

  case, and after compliance therewith by Defendant, in order to avail himself of the goods and

  services offered to the public therein.

         10.     All events giving rise to the instant action occurred in Miami, Florida. Venue is

  proper in the Southern District of Florid in that the Subject Property is located in the State of

  Florida, County of Miami-Dade.




                                                    2
Case 1:19-cv-25296-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 3 of 10



                                                        COUNT I
                                                 VIOLATIONS OF THE ADA

             11.      Plaintiff re-avers and re-alleges the allegations set forth above, as though fully set

  forth herein.

             12.      On July 26, 1990, Congress enacted the Americans with Disabilities Act, 42 U.S.C.

  § 12101, et seq.

             13.      Congress specifically found, inter alia, that:1

             a.       Some 43,000,000 Americans have one or more physical or mental disabilities, and

  this number is increasing as the population as a whole is growing older;

             b.       Historically, society has tended to isolate and segregate individuals with

  disabilities, and, despite some improvements, such forms of discrimination against individuals

  with disabilities continue to be a serious and pervasive social problem;

             c.       Discrimination against individuals with disabilities persists in such critical areas of

  employment, housing, public accommodations, education, transportation, communication,

  recreation, institutionalization, health services, voting, and access to public services;

             d.       Individuals with disabilities continually encounter various forms of discrimination,

  including outright intentional exclusion, the discriminatory effects of architectural, transportation,

  and communication barriers, overprotective rules and policies, failure to make modifications to

  existing facilities and practices, exclusionary qualification standards and criteria, segregation, and

  relegation to lesser service, programs, activities, benefits, jobs, or other opportunities; and,

             e.       The continuing existence of unfair and unnecessary discrimination and prejudice

  denies people with disabilities the opportunity to compete on an equal basis and to pursue those




  1
      42 U.S.C. § 12101(a)(1) – (3), (5), and (9).

                                                        3
Case 1:19-cv-25296-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 4 of 10



  opportunities for which our free society is justifiably famous and costs the United States billions

  of dollars in unnecessary expenses resulting from dependency and non-productivity.

          14.      Congress explicitly set forth the purpose of the ADA; to wit:2

          (i)      Provide a clear and comprehensive national mandate for the elimination of

  discrimination against individuals with disabilities;

          (ii)     Provide a clear, strong, consistent, enforceable standard addressing discrimination

  against individuals with disabilities; and,

          (iii)    Invoke the sweep of congressional authority, including the power to enforce the

  fourteenth amendment and to regulate commerce, in order to address the major areas of

  discrimination faced day-to-day by people with disabilities.

          15.      The congressional legislation gave places of public accommodation a time period

  of up to one and a half years from the enactment of the ADA to implement the requirements

  imposed by the ADA.

          16.      The effective date of Title III of the ADA was January 26, 1992 (or January 26,

  1993, if Defendant has 10 or fewer employees and gross receipts of $500,000.00 or less).3

          17.      Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department

  of Justice, Office of Attorney General, promulgated federal regulations to implement the

  requirements of the ADA (the “ADAAG”).4

          18.      Upon information and belief, the Subject Property has begun operations, and/or has

  undergone substantial remodeling, repairs and/or alterations since January 26, 1992, and/or has

  sufficient income to make readily achievable accessibility modifications.



  2
    42 U.S.C. § 12101(b) (1) (2) and (4).
  3
    42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).
  4
    29 C.F.R. Part 36.

                                                    4
Case 1:19-cv-25296-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 5 of 10



             19.      Public accommodations were required to conform to these regulations by January

  26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of

  $500,000.00 or less).5

             20.      The Subject Property is legally required to be, but is not, in compliance with the

  ADA and ADAAG.

             21.      Such non-compliance includes but is not limited to the following:

                   a. Required minimum amount of accessible parking spaces not provided within
                      existing parking area at property.

                   b. Required van accessible parking space not provided within existing parking area at
                      property.

                   c. Non-compliant single parking space identified as accessible provided within the
                      parking area does not the meet minimum size requirement for a van parking space.

                   d. The first of two travel paths to entrance is inaccessible. Existing steps at travel path
                      leading to entrance act as a barrier to accessibility.

                   e. Required handrails not provided at steps at the first of two travel paths leading to
                      entrance.

                   f. Required handrails not provided on both sides of ramp at the second of two travel
                      paths leading to entrance.

                   g. Inaccessible dining tables located at dining area. Required minimum knee and toe
                      clearance not provided at dining tables located at dining area. A minimum
                      percentage of existing dining tables required to be accessible not provided at dining
                      area.

                   h. Inaccessible dining tables located at bar area. Non-compliant height of dining tables
                      located at bar area exceeds maximum height allowance. Required minimum knee
                      and toe clearance not provided at dining tables located at bar area.

                   i. Minimum percentage of existing dining tables required to be accessible not
                      provided at bar area.




  5
      42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

                                                         5
Case 1:19-cv-25296-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 6 of 10



           j. Inaccessible bar. Non-compliant height of bar exceeds maximum height allowance.
              Required minimum knee and toe clearance not provided at bar. Portion of bar
              required to be accessible not provided.

           k. The first of three restrooms is inaccessible. Required minimum clear width not
              provided at door of the first of three Restrooms.

           l. Required minimum turning space not provided in the first of three Restrooms.

           m. Inaccessible lavatory in the first of three restrooms. Required minimum knee and
              toe clearance not provided at lavatory in the First of three restrooms.

           n. Inaccessible paper towel dispenser in the first of three restrooms. Non-compliant
              mounted height of paper towel dispenser in the first of Three restrooms exceeds
              maximum height allowance.

           o. Inaccessible mirror in the first of three restrooms. Non-compliant mounted height
              of mirror in the first of three restrooms Exceeds maximum height allowance.

           p. Inaccessible water closet in the first of three restrooms. Required minimum
              clearance not provided at water closet in the first of Three restrooms.

           q. Required grab bars not provided on rear and side walls of water closet in the first
              of three restrooms.

           r. Inaccessible flush control at water closet in the first of three restrooms. Non-
              compliant position of flush control located at closed side of water closet in the first
              of three restrooms.

           s. Inaccessible baby changing table in the first of three restrooms. Adequate space
              required for maneuvering into position not provided at baby changing table in the
              first of three restrooms. Non-compliant position of baby changing table located
              within the required clearance at water closet in the first of three restrooms.

           t. Inaccessible light switch in the second of three restrooms. Non-compliant height of
              light switch in the second of three restrooms exceeds maximum height allowance.

           u. Inaccessible lavatory in the second of three restrooms. Required minimum knee and
              toe clearance not provided at lavatory in the second of three restrooms.

           v. Inaccessible paper towel dispenser in the second of three restrooms. Non-compliant
              mounted height of paper towel dispenser in the second of three restrooms exceeds
              maximum height allowance.




                                                 6
Case 1:19-cv-25296-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 7 of 10



               w. Inaccessible hand soap dispenser in the second of three restrooms. Non-compliant
                  mounted height of hand soap dispenser in the second of three restrooms exceeds
                  maximum height allowance.

               x. Inaccessible water closet in the second of three restrooms. Required minimum
                  clearance not provided at water closet in the second of three restrooms.

               y. Non-compliant existing grab bar at rear wall of water closet in the second of three
                  restrooms does not meet minimum size requirement.

               z. Non-compliant existing grab bar at side wall of water closet in the second of three
                  restrooms does not meet minimum size requirement.

               aa. Inaccessible lavatory in the third of three restrooms. Required minimum knee and
                   toe clearance not provided at lavatory in the third of three restrooms.

               bb. Inaccessible paper towel dispenser in the third of three restrooms. Non-compliant
                   mounted height of paper towel dispenser in the third of three restrooms exceeds
                   maximum height allowance.

               cc. Inaccessible mirror in the third of three restrooms. Non-compliant mounted height
                   of mirror in the third of three restrooms exceeds maximum height allowance.

               dd. Inaccessible water closet in the third of three restrooms. Required minimum
                   clearance not provided at water closet in the third of three restrooms.

               ee. Required grab bars not provided on rear and side walls of water closet in the third
                   of three restrooms.

               ff. Inaccessible coat hook in the third of three restrooms. Non-compliant height of coat
                   hook in the third of three restrooms exceeds maximum height allowance.

         22.      This is not intended as a complete list of ADA and ADAAG violations at the

  Subject Property. Additional violations will be set forth within Plaintiff’s expert disclosures and

  report, following inspection made pursuant to Fed. R. Civ. P. 34.

         23.      Plaintiff was and is blocked by physical barriers to access at the Subject Property,

  dangerous conditions, and ADA violations, existing upon the Subject Property, including those

  specified above. These violations, which include but are not limited to those enumerated herein,




                                                    7
Case 1:19-cv-25296-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 8 of 10



  prohibit Plaintiff from safely accessing the Subject Property, and/or the goods, services, facilities,

  privileges, advantages and/or accommodations offered therein.

         24.     Remediating the ADA and ADAAG violations set forth herein is both technically

  feasible and readily achievable.

         25.     Plaintiff intends to visit the Subject Property again in the future (upon Defendant’

  compliance with an Order of this Court requiring that Defendant remedy the subject ADA

  violations) in order to utilize all of the goods, services, facilities, privileges, advantages and/or

  accommodations offered at the Subject Property; however, in light of his disabilities, unless and

  until the Subject Property is brought into full compliance with the ADA and its implementing

  regulations, Plaintiff will remain unable to fully, properly, and safely access the Subject Property

  and/or the goods, services, facilities, privileges, advantages and/or accommodations offered

  therein.

         26.     As a result of the foregoing, Defendant have discriminated against Plaintiff and

  others with disabilities, by denying access to, and full and equal enjoyment of, the goods, services,

  facilities, privileges, advantages and/or accommodations of the Subject Property. Defendant’

  discrimination is specifically prohibited by 42 U.S.C. § 12182, et seq.

         27.     Moreover, Defendant will continue to discriminate against Plaintiff and others with

  disabilities unless and until it is compelled by this Court to remove all physical barriers upon the

  Subject Property which violate the ADA and ADAAG, including but not limited to those

  specifically set forth herein, and to make the Subject Property, accessible to and usable by persons

  with disabilities, including Plaintiff by making appropriate alternations to policies and procedures.

         28.     Plaintiff is without adequate remedy at law, and is suffering irreparable harm, and

  reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant



                                                    8
Case 1:19-cv-25296-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 9 of 10



  are required to remove the physical barriers, dangerous conditions, and ADA violations that exist

  upon the Subject Property, including but not limited to those set forth herein.

            29.      This Court is vested with authority to grant injunctive relief sought by Plaintiff,

  including entry of an Order requiring alteration and modification of the Subject Property, and/or

  alteration and modifications to Defendant’ policies and procedures, so as to make the Subject

  Property readily accessible to and useable by individuals with disabilities to the extent required by

  law.

            30.      Plaintiff has been obligated to retain the undersigned counsel for the filing and

  prosecution of this action, and has agreed to pay counsel reasonable attorneys’ fees, costs, and

  litigation expenses, all of which are recoverable against the Defendant.6

                                          INJUNCTIVE RELIEF

            31.      Plaintiff will continue to experience unlawful discrimination because of Defendant’

  failure to comply with the ADA.

            32.      Pursuant to 42 U.S.C. § 12188, this Honorable Court is vested with the authority to

  grant injunctive relief in favor of the Plaintiff, including but not limited to the issuance of an Order

  to alter the Subject Property so that they are made readily accessible to, and useable by, all

  individuals with disabilities, including Plaintiff, as required pursuant to the ADA, and closing the

  facilities until the requisite modifications are complete.

            33.      Therefore, injunctive relief is necessary to order Defendant to alter and modify their

  place of public accommodation, their policies, business practices, operations and procedures.

            34.      Injunctive relief is also necessary to make the Subject Property readily accessible

  and useable by Plaintiff in accordance with the ADA.



  6
      42 U.S.C. §§ 12205, 12117

                                                       9
Case 1:19-cv-25296-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 10 of 10



          WHEREFORE, Plaintiff hereby demands judgment against the Defendant, jointly and

   severally, and requests the following injunctive and declaratory relief:

          a)      A declaration that the Subject Property owned, leased, operated, and/or controlled

   by Defendant is in violation of the ADA;

          b)      An Order requiring Defendant to evaluate and neutralize their policies, practices

   and procedures towards individuals with disabilities, for such reasonable time to allow the

   Defendant to undertake and complete corrective procedures to Subject Property;

          c)      An Order requiring Defendant to alter their facilities and amenities to make them

   accessible to and useable by individuals with disabilities as required pursuant to Title III of the

   ADA;

          d)      An Order issuing a permanent injunction ordering Defendant to close the Subject

   Property and cease all business until Defendant remove all violations under the ADA, including

   but not limited to the violations set forth herein;

          e)      An award of reasonable attorneys’ fees, costs, disbursements and other expenses

   associated with this action, in favor of the Plaintiff; and

          f)      For such other and further relief that this Court deems just, necessary and proper.

   DATED this 26th day of December, 2019.

                                                         Respectfully Submitted,

                                                         LAW OFFICES OF NOLAN KLEIN, P.A.
                                                         Attorneys for Plaintiff
                                                         5550 Glades Rd., Ste. 500
                                                         Boca Raton, FL 33431
                                                         PH: (954) 745-0588; FAX: (877) 253-1691

                                                  By:      /s/ Hector V. Ramirez
                                                         HECTOR V. RAMIREZ, ESQUIRE
                                                         Florida Bar No. 484857
                                                         ramirez@nklegal.com
                                                         amy@nklegal.com

                                                     10
